[ex1013assignmentofmanage001.jpg]
EXHIBIT 10.13 The Pointe at Vista Ridge ASSIGNMENT OF MANAGEMENT AGREEMENT This
ASSIGNMENT OF MANAGEMENT AGREEMENT (this "Assignment") dated as of May 31, 2019
is executed by and among (i) STAR III VISTA RIDGE, LLC, a Delaware limited
liability company ("Borrower.. ), (ii) PNC BANK, NATIONAL ASSOCIATION, a
national banking association ("Lender"), and (iii) STEADFAST MANAGEMENT COMPANY,
INC., a California corporation ("Manager"). RECITALS: A. Borrower is the owner
of a multifamily residential apartment project located in Lewisville (Denton
County), Texas (the "Mortgaged Property"). B. Manager is the managing agent of
the Mortgaged Property pursuant to a Management Agreement dated as of May 25,
2017, between Bon·ower and Manager (the "Management Agreement"). C. Pursuant to
that certain Multifamily Loan and Security Agreement dated as of the date
hereof, executed by and between Borrower and Lender (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the "Loan
Agreement"), Lender has agreed to make a loan to Borrower in the original
principal amount of $30,265,000.00 (the "Mortgage Loan"), as evidenced by that
certain Multifamily Note dated as of the date hereof, executed by Borrower and
made payable to the order of Lender in the amount of the Mortgage Loan ( as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Note"). D. In addition to the Loan Agreement, the Mortgage Loan and
the Note are also secured by, among other things, a certain Multifamily
Mortgage, Deed of Trust or Deed to Secure Debt dated as of the date hereof,
which encumbers the Mo11gaged Property (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Security Instrument";
the Loan Agreement, the Note, the Security Instrument, and all other documents
evidencing or securing the M011gage Loan, the "Loan Documents"). E. Borrower is
willing to assign its rights under the Management Agreement to Lender as
additional security for the Mortgage Loan. F. Manager is willing to consent to
this Assignment and to attorn to Lender upon receipt of notice of the occurrence
of an Event of Default (as hereinafter defined) by Borrower under the Loan
Documents, and perform its obligations under the Management Agreement for
Lender, or its successors in interest, or to permit Lender to terminate the
Management Agreement without liability. NOW, THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, Borrower, Lender and Manager agree as follows:
Assignment of Management Agreement Form 6405 Page 1 Fannie Mac 12-17 © 2017
Fannie Mac



--------------------------------------------------------------------------------



 
[ex1013assignmentofmanage002.jpg]
AGREEMENTS: Section 1. Recitals. The recitals set forth above are incorporated
herein by reference as if fully set forth in the body of this Assignment.
Section 2. Assignment. Bon·ower hereby transfers, assigns and sets over to
Lender, its successors and assigns, all ri12ht, title and interest of Borrower
in and to the Management Agreement. Manager hereby consents to the foregoing
assignment. The foregoing assignment is being made by Borrower to Lender as
collateral security for the full payment and perfomrnnce by Borrower of all of
its obligations under the Loan Documents. Although it is the intention of the
parties that the assignment hereunder is a present assignment, until the
occurrence of any default or failure to perform or observe any obligation,
condition, covenant, term, agreement or provision required to be performed or
observed by Borrower or any other party under any of the Loan Documents beyond
any applicable grace or cure period provided for therein (an "Event of
Default"), Borrower may exercise all rights as owner of the Mortgaged Property
under the Management Agreement, except as otherwise provided in this Assignment.
The foregoing assignment shall remain in effect as long as the Mortgage Loan, or
any part thereof, remains unpaid, but shall automatically terminate upon the
release of the Security Instrument as a lien on the Mortgaged Property. Section
3. Representations and Warranties. Borrower and Manager represent and warrant to
Lender that (a) the Management Agreement is unmodified and is in full force and
effect, (b) the Management Agreement is a valid and binding agreement
enforceable against the parties in accordance with its terms, and (c) neither
party is in default in performing any of its obligations under the Management
Agreement. Borrower further represents and warrants to Lender that it has not
executed any prior assignment of the Management Agreement, nor has it performed
any acts or executed any other instrument which might prevent Lender from
operating under any of the te1ms and conditions of this Assignment, or which
would limit Lender in such operation. Manager further represents and warrants to
Lender that (I) Manager has not assigned its interest in the Management
Agreement, (2) Manager has no notice of any prior assignment, hypothecation or
pledge of Borrower's interest under the Management Agreement, (3) as of the date
hereof, Manager has no counterclaim, right of set-off, defense or like right
against Borrower, and (4) as of the date hereof, Manager has been paid all
amounts due under the Management Agreement. Section 4. Lender's Right to Cure.
In the event of any default by Borrower under the Management Agreement, Lender
shall have the right, but not the obligation, upon notice to Borrower and
Manager and until such default is cured, to cure any default and take any action
under the Management Agreement to preserve the same. Borrower hereby grants to
Lender the right of access to the Mortgaged Property for this purpose, if such
action is necessary. Borrower hereby authorizes Manager to accept the
performance of Lender in such event, without question. Any advances made by
Lender to cure a default by Borrower under the Management Agreement shall become
part of the indebtedness and shall bear interest at the Default Rate under the
Loan Agreement and shall be secured by the Security Instrument. Assignment of
Manngement Agreement Form 6405 Page2 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex1013assignmentofmanage003.jpg]
Section 5. Covenants. (a) Borrower Covenants. Borrower hereby covenants with
Lender that, during the tem1 of this Assignment: (I) Bon·ower shall not assign
Borrower's interest in the Management Agreement or any portion thereof, or
transfer the responsibility for management of the Mortgaged Property from
Manager to any other person or entity without the prior written consent of
Lender; (2) Borrower shall not cancel, terminate, surrender, modify or amend any
of the terms or provisions of the Management Agreement without the prior written
consent of Lender; (3) Borrower shall not forgive any material obligation of the
Manager or any other pm1y under the Management Agreement, without the prior
written consent of Lender; (4) Borrower shall perform all obligations of
Borrower under the Mm1agement Agreement in accordance with the provisions
thereof, any failure of which would constitute a default under the Management
Agreement; and (5) Borrower shall give Lender written notice of any notice or
information that Borrower receives which indicates that Manager is terminating
the Management Agreement or that Manager is otherwise discontinuing its
management of the Mortgaged Property. Subject to Section 14.0l(c) of the Loan
Agreement, any of the foregoing acts described in subsections (I), (2) and (3)
of this Section S(a) done or suffered to be done without Lender's prior written
consent shall constitute an Event of Default. (b) Affiliated Manager
Subordination. Manager agrees that: (I) (A) any fees payable to Manager pursuant
to the Management Agreement are and shall be subordinated in right of payment,
to the extent and in the manner provided in this Assignment, to the prior
payment in full of the indebtedness described in the Loan Agreement, and (B) the
Management Agreement is and shall be subject and subordinate in all respects to
the liens, tem1s, covenants and conditions of the Security Instrument and the
other Loan Documents and to all advances heretofore made or which may hereafter
be made pursuant to the Loan Documents (including all sums advanced for the
purposes of (i) protecting or further securing the lien of the Security
Instrument, curing Events of Default by Borrower under the Loan Documents or for
any other purposes expressly permitted by the Loan Documents, or (ii)
constructing, renovating, repairing, furnishing, fixturing or equipping the
Mortgaged Property); (2) if, by reason of its exercise of any other right or
remedy under the Management Agreement, Manager acquires by right of subrogation
or otherwise a lien on the M011gaged Property which (but for this Section S(b))
would be senior to the lien of the Security Instrument, then, in that event,
such lien shall be subject and subordinate to the lien of the Security
Instrument; Assignment of Management Agreement Form 6405 Pagc3 Fannie Mac 12-17
© 2017 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1013assignmentofmanage004.jpg]
(3) until Manager receives notice (or otherwise acquires actual knowledge) of an
Event of Default, Manager shall be entitled to retain for its own account all
payments made under or pursuant to the Management Agreement; (4) after Manager
receives notice (or otherwise acquires actual knowledge) of an Event of Default,
it will not accept any payment of fees under or pursuant to the Management
Agreement without Lender's prior written consent; (5) if, after Manager receives
notice (or otherwise acquires actual knowledge) of an Event of Default, Manager
receives any payment of fees under the Management Agreement, or if Manager
receives any other payment or distribution of any kind from Bon-ower or from any
other person or entity in connection with the Management Agreement which Manager
is not permitted by this Assignment to retain for its own account, such payment
or other distribution will be received and held in trust for Lender and unless
Lender otherwise notifies Manager, will be promptly remitted, in cash or readily
available funds, to Lender, properly endorsed to Lender, to be applied to the
principal of, interest on and other amounts due under the Loan Documents
evidencing and securing the Mortgage Loan in such order and in such manner as
Lender shall determine in its sole and absolute discretion. Manager hereby
irrevocably designates, makes, constitutes and appoints Lender (and all persons
or entities designated by Lender) as Manager's true and lawful attorney in fact
with power to endorse the name of Manager upon any checks representing payments
referred to in this Section 5(b ), which power of attorney is coupled with an
interest and cannot be revoked. modified or amended without the written consent
of Lender; · (6) Manager shall notify (via telephone or email, followed by
written notice) Lender of Manager's receipt from any person or entity other than
Borrower ofa payment with respect to Borrower's obligations under the Loan
Documents, promptly after Manager obtains knowledge of such payment; and (7)
during the term of this Assignment, Manager will not commence or join with any
other creditor in commencing any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings with respect to Bol1'ower, without
Lender's prior written consent. Section 6. Lender's Rights Upon an Event of
Default. (a) Upon receipt by Manager of written notice from Lender that an Event
of Default has occurred and is continuing, Lender shall have the right to
exercise all rights as owner of the Mortgaged Property under the Management
Agreement. (b) Bon-ower agrees that after Borrower receives notice (or otherwise
has actual knowledge) of an Event of Default, it will not make any payment of
fees under or pursuant to the Management Agreement without Lender's prior
written consent. Section 7. Termination of Management Agreement. After the
occurrence and during the continuance of an Event of Default, Lender (or its
nominee) shall have the right any time thereafter to terminate the Management
Agreement, without cause and without liability, by giving written notice to
Manager of its election to do so. Lender's notice shall specify the date of
tern1ination, which shall not be less than thirty (30) days after the date of
such notice. Assignment of Management Agreement Form 6405 Page4 Fannie Mae 12-17
© 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex1013assignmentofmanage005.jpg]
Section 8. Books and Records. On the effective date of termination of the
Management Agreement, Manager shall turn over to Lender all books and records
relating to the Mortgaged Property ( copies of which may be retained by Manager,
at Manager's expense), together with such authorizations and letters of
direction addressed to tenants, suppliers, employees, banks and other parties as
Lender may reasonably require. Manager shall cooperate with Lender in the
transfer of management responsibilities to Lender or its designee. A final
accounting of unpaid fees (if any) due to Manager under the Management Agreement
shall be made within sixty (60) days after the effective date of termination,
but Lender shall not have any liability or obligation to Manager for unpaid fees
or other amounts payable under the Management Agreement which accrue before
Lender ( or its nominee) acquires title to the Mortgaged Property, or Lender
becomes a mortgagee in possession. Section 9. Notice. (a) Process of Serving
Notice. All notices under this Assignment shall be: (I) in writing and shall be:
(A) delivered, in person; (B) mailed, postage prepaid, either by registered or
certified delivery, return receipt requested; (C) sent by overnight courier; or
(D) sent by electronic mail with originals to follow by overnight courier; (2)
addressed to the intended recipient at its respective address set forth at the
end of this Assignment; and (3) deemed given on the earlier to occur of: (A) the
date when the notice is received by the addressee; or (B) if the recipient
refuses or rejects delivery, the date on which the notice is so refused or
rejected, as conclusively established by the records of the United States Postal
Service or any express courier service. (b) Change of Address. Any party to this
Assignment may change the address to which notices intended for it are to be
directed by means of notice given to the other parties to this Assignment in
accordance with this Section 9. (c) Default Method of Notice. Any required
notice under this Assignment which does not specify how notices are to be given
shall be given in accordance with this Section 9. Assignment of Management
Agreement Form 6405 Pages Fannie Mac 12-17 © 2017 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1013assignmentofmanage006.jpg]
(d) Receipt of Notices. Borrower, Manager and Lender shall not refuse or reject
delivery of any notice given in accordance with this Assignment. Each party is
required to acknowledge, in writing, the receipt of any notice upon request by
the other party. Section 10. Counterparts. This Assignment may be executed in
any number of counterpai1s, each of which shall be considered an original for
all purposes; provided, however, that all such counterparts shall constitute one
and the same instrument. Section 11. Governing Law; Venue and Consent to
Jurisdiction; Waiver of Jury Trial. (a) Governing Law. This Assignment shall be
governed by the laws of the jurisdiction in which the Mortgaged Property is
located (the "Property Jurisdiction"), without regard to the application of
choice of law principles. (b) Venue; Consent to Jurisdiction. Any controversy
arising under or in relation to this Assignment shall be litigated exclusively
in the Property Jurisdiction without regard to conflicts of laws principles. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies which
shall arise under or in relation to this Assignment. Borrower irrevocably
consents to service, jurisdiction and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise. ( c) WAIVER OF TRIAL BY JURY. TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER, LENDER, AND
MANAGER (i) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO
ANY ISSUE ARISING OUT OF THIS ASSIGNMENT, OR THE RELATIONSHIP BETWEEN THE
PARTIES AS BORROWER, LENDER, AND MANAGER, THAT IS TRIABLE OF RIGHT BY A JURY,
AND (ii) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY, WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL. Section 12. Severability; Amendments.
The invalidity or unenforceability of any provision of this Assignment shall not
affect the validity or enforceability of any other provision of this Assignment,
all of which shall remain in full force and effect. This Assignment contains the
complete and entire agreement among the parties as to the matters covered,
rights granted and the obligations assumed in this Assignment. This Assignment
may not be amended or modified except by written agreement signed by the parties
hereto. Assignment of Management Agreement Form 6405 Page6 Fannie Mac 12-17 ©
2017 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1013assignmentofmanage007.jpg]
Section 13. Construction. (a) The captions and headings of the sections of this
Assignment are for convenience only and shall be disregarded in construing this
Assignment. (b) Any reference in this Assignment to an "Exhibit" or "Schedule"
or a "Section" or an "A1ticle" shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Assignment or to a Section or Article of this Assignment. All exhibits and
schedules attached to or refen·ed to in this Assignment, if any, are
incorporated by reference into this Assignment. ( c) Any reference in this
Assignment to a statute or regulation shall be construed as refen'ing to that
statute or regulation as amended from time to time. ( d) Use of the singular in
this Assignment includes the plural and use of the plural includes the singular.
( c) As used in this Assignment, the term "including" means "including, but not
limited to" or "including, without limitation," and is for example only and not
a limitation. (f) Whenever Bo!1'ower's knowledge is implicated in this
Assignment or tl1e phrase "to Bo!1'ower's knowledge" or a similar phrase is used
in this Assignment, Bo!1'ower's knowledge or such phrase(s) shall be interpreted
to mean to the best ofBo!1'ower's knowledge after reasonable and diligent
inquiry and investigation. (g) Unless otherwise provided in this Assignment, if
Lender's approval, designation, determination, selection, estimate, action or
decision is required, permitted or contemplated hereunder, such approval,
designation, dete1111ination, selection, estimate, action or decision shall be
made in Lender's sole and absolute discretion. (h) All references in this
Assignment to a separate instrument or agreement shall include such instrument
or agreement as the same may be amended or supplemented from time to time
pursuant to the applicable provisions thereof. (i) "Lender may" shall mean at
Lender's discretion, but shall not be an obligation. IN WITNESS WHEREOF,
Borrower, Lender and Manager have signed and delivered this Assignment under
seal (where applicable) or have caused this Assignment to be signed and
delivered under seal (where applicable), each by its duly authorized
representative. Where applicable law so provides, Borrower, Lender and Manager
intend that this Assignment shall be deemed to be signed and delivered as a
sealed instrument. [Remainder of Page Intentionally Blank] Assignment of
Management Agreement Form 6405 Page7 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex1013assignmentofmanage008.jpg]
BORRO\VER: STAR III VISTA RIDGE, LLC, a Delaware limited liability company By:
Steadfast Apmtment Advisor Ill, LLC, a Delaware limited liability company, its
Manager Address: c/o Steadfast Companies 18100 Von Kmman Avenue, Suite 500
Irvine, California 92612 Attention - General Counsel: Ana Marie de! Rio Email:
anamarie.delrio@steadfastco.com Assignment of l\Innngement Agreement Form 6405
P:tgo 8 Fannie I\Ine 12-17 © 2017 Fannie l\Iae



--------------------------------------------------------------------------------



 
[ex1013assignmentofmanage009.jpg]
LENDER: PNC BANK, NATIONAL ASSOCIATION, a national banking association Address:
2690 I Agoura Road, Suite 200 Calabasas Hills, California 9130 I Email:
CustomerCenter@pnc.com Assignment of i\lanagement Agreement Form 6405 Pagc9
Fannie 1\.. lne 12-17 © 2017 Fannie ~lac



--------------------------------------------------------------------------------



 
[ex1013assignmentofmanage010.jpg]
MANAGER: STEADFAST MANAGEM • NT COMPANY, INC., a C ifomia corpor tion
By:~-----\--'<----1>=...._..-----­ Namc: Title: er Address: c/o Steadfast
Companies 18100 Von Kmman Avenue, Suite 500 Irvine, California 92612 Attention -
General Counsel: Ana Marie del Rio Email: anamarie.delrio@steadfastco.com
Assignment of i\lnnagement Agreement Form 6~05 Page 10 Fannie i\foc 12-17 © 2017
Fannie i\Ine



--------------------------------------------------------------------------------



 